      Case 2:19-cv-10635-ILRL-JVM Document 116-4 Filed 11/16/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


 BYRON TAYLOR, TERRAINE R.
 DENNIS, KENNETH HUNTER,
 KENDALL MATTHEWS, and LONNIE                    CASE NO. 2:19-cv-10635-ILRL-JVW
 TREAUDO, on Behalf of Himself and on
 Behalf of All Others Similarly Situated,        JUDGE IVAN L.R. LEMELLE

       Plaintiffs,                               MAG. JANIS VAN MEERVELD

 V.

 HD AND ASSOCIATES, LLC, and JOHN
 DAVILLIER

       Defendants.



                        PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                     STATEMENT OF MATERIAL FACTS [R. DOC. 103-3]

        NOW INTO COURT, through undersigned counsel, come Plaintiffs, Byron Taylor,

Terraine R. Dennis, Kenneth Hunter, Kendall Mathews, Lonnie Treaudo, and Jonathan Charles,

who pursuant to LR 56.2 respectfully respond to Defendants’ statement of material facts

accompanying their Motion for Summary Judgment alleging that HDA is not a covered enterprise

under the Fair Labor Standards Act (FLSA) [R. Doc. 103]:

Defendants’ Alleged Material Fact #1:

        1.     HDA was formed in 2010. Around 2015 it began performing work for Cox

Communications (“Cox”).

Plaintiffs’ Response:

        Undisputed.




                                             1
      Case 2:19-cv-10635-ILRL-JVM Document 116-4 Filed 11/16/20 Page 2 of 5




Defendants’ Alleged Material Fact #2:

         2.       Cox sells cable and internet access. The equipment HDA installs is owned by Cox

and rented to is customers. Installation, maintenance and troubleshooting of this equipment is

included in the package price contracted for between Cox and its end customer.

Plaintiffs’ Response:

         Undisputed.

Defendants’ Alleged Material Fact #3:

         3.       As a subcontractor to Cox, HDA provides independent contractor technicians to

perform the installation, troubleshooting and repair of cable television, telephone, and internet

services provided by Cox to its residential customers. HDA does not provide technician services

for Cox’s business clients.

Plaintiffs’ Response:

         Disputed in part. Plaintiffs do not dispute that HDA was a subcontractor to Cox. However,

Plaintiffs dispute that HDA’s technicians were independent contractors. In order to satisfy its

obligations under the Field Service Agreement with Cox, a Delaware business corporation

headquartered in Atlanta, Georgia, HDA had employees 1 perform services for Cox customers,

including manual labor to install, troubleshoot, and repair cable television, telephone, and internet

equipment and services. 2 For the purpose of this motion, Plaintiffs do not dispute that HDA did

not provide technician services for Cox’s business clients.




1
  Whether Plaintiffs are employees is a disputed fact and legal issue still pending before this Court in Plaintiffs’ Motion
for Summary Judgment [R. Doc. 97]. Defendants’ motion for leave to file an untimely opposition to this Motion [R.
Doc. 109] is also pending.
2
  Exhibit 1 – Field Service Agreement Between HD and Cox.


                                                            2
       Case 2:19-cv-10635-ILRL-JVM Document 116-4 Filed 11/16/20 Page 3 of 5




Defendants’ Alleged Material Fact #4:

          4.       HDA does not manufacture any equipment or transmit any data or add its services

to a product that is then resold across state lines. HDA stores an inventory of Cox-owned

equipment for installations but does not take ownership of the equipment.

Plaintiffs’ Response:

          Disputed in part. While HDA does not manufacture any equipment or add its own services

to a product that is then resold across state lines, its contract with Cox, an out-of-state corporation,

necessarily requires HDA’s employees to handle and work on goods and materials that have been

moved in interstate commerce. 3 Plaintiffs do not dispute that “HDA stores an inventory of Cox-

owned equipment for installations but does not take ownership of the equipment.”

Defendants’ Alleged Material Fact #5:

          5.       HDA performs all its work inside Louisiana. HDA has not performed any work

outside Louisiana since 2015.

Plaintiffs’ Response:

          Undisputed.

Defendants’ Alleged Material Fact #6:

          6.       Cox generates a work order for services requested by its customer using its

proprietary software, coding the services into preset defined technical terms that the technician can

understand to plan and perform the work. Cox then bundles its workorders for a given day and

builds them into a route for each technician with anticipated times of arrival at each customer’s

residence based on a set time estimate for that work order.




3
    Ex. 1; see also Def.’s Answer to Amended Complaint, ¶17 [R. Doc. 9].


                                                         3
     Case 2:19-cv-10635-ILRL-JVM Document 116-4 Filed 11/16/20 Page 4 of 5




Plaintiffs’ Response:

         Undisputed.

Defendants’ Alleged Material Fact #7:

         7.       HDA only provides labor to Cox in Louisiana as a subcontractor.

Plaintiffs’ Response:

         Undisputed.

Defendants’ Alleged Material Fact #8:

         8.       The Plaintiffs here, former independent contractor technicians engaged by HDA

after 2016, did not do any work for HDA outside of Louisiana.

Plaintiffs’ Response:

         Disputed in part. Plaintiffs do not dispute that they did not do any work for HDA outside

of Louisiana. However, Plaintiffs dispute that HDA’s technicians were independent contractors.

In order to satisfy its obligations under the Field Service Agreement with Cox, HDA had

employees4 perform services for Cox customers including manual labor to install, troubleshoot,

and repair cable television, telephone, and internet equipment and services.

Defendants’ Alleged Material Fact #9:

         9.       No technicians engaged by HDA within the last four years have worked outside of

Louisiana. Those technicians that worked with HDA on the sole engagement in Nebraska in 2015

were residents of Nebraska and did not work for HDA in Louisiana.

Plaintiffs’ Response:

         To the extent this fact refers to Plaintiffs in the instant matter, undisputed.



4
 Whether Plaintiffs are employees is a disputed fact, and legal issue, still pending before this Court in Plaintiffs’
Motion for Summary Judgment (R. Doc. 97). Defendants’ motion for leave to file an untimely opposition to this
Motion (R. Doc. 109) is also pending.


                                                         4
    Case 2:19-cv-10635-ILRL-JVM Document 116-4 Filed 11/16/20 Page 5 of 5




                                             Respectfully submitted,

                                             /s/ Ryan P. Monsour
                                             PRESTON L. HAYES (LA #29898)
                                             RYAN P. MONSOUR (LA #33286)
                                             HMS Law Firm
                                             3850 N. Causeway Blvd., Suite 590
                                             Metairie, LA 70002
                                             Telephone: (504) 356-0110
                                             Facsimile: (504) 356-0112
                                             Attorneys for Plaintiffs and Others Similarly
                                             Situated

                                             And

                                             /s/ Casey Rose Denson
                                             Casey Rose Denson (La. Bar #33363)
                                             Justine G. Daniel (La. Bar #36856)
                                             Casey Denson Law, LLC
                                             3436 Magazine Street, Unit #7005
                                             New Orleans, LA 70115
                                             Phone: (504) 224-0110
                                             Fax: (866) 838-8654
                                             cdenson@caseydensonlaw.com
                                             jdaniel@caseydensonlaw.com
                                             Attorneys for Plaintiff Jonathan Charles


                                CERTIFICATE OF SERVICE

       I hereby certify that this pleading has been served on all parties through their counsel of

record, by notification through electronic filing, by electronic mail, facsimile, hand delivery, or

placing a copy of same in the United States mail, postage prepaid and properly addressed, this 16th

day of November, 2020.

                                             /s/ Ryan P. Monsour
                                             __________________________________________




                                                5
